State of New York
                   Supreme Court, Appellate Division
                       Third Judicial Department
Decided and Entered: January 26, 2017                   522847
________________________________

In the Matter of LUSHER
   WALLACE,
                    Petitioner,
      v                                     MEMORANDUM AND JUDGMENT

ANTHONY J. ANNUCCI, as Acting
   Commissioner of Corrections
   and Community Supervision,
                    Respondent.
________________________________


Calendar Date:   November 29, 2016

Before:   Peters, P.J., Garry, Lynch, Devine and Aarons, JJ.

                             __________


     Lusher Wallace, Coxsackie, petitioner pro se.

      Eric T. Schneiderman, Attorney General, Albany (Marcus J.
Mastracco of counsel), for respondent.

                             __________


      Proceeding pursuant to CPLR article 78 (transferred to this
Court by order of the Supreme Court, entered in Albany County) to
review a determination of respondent finding petitioner guilty of
violating certain prison disciplinary rules.

      Petitioner commenced this CPLR article 78 proceeding to
challenge a tier III prison disciplinary determination. The
Attorney General has advised this Court that the determination at
issue has been administratively reversed, all references thereto
have been expunged from petitioner's institutional record and the
mandatory $5 surcharge has been refunded to petitioner's inmate
account. In light of this, and given that petitioner has been
afforded all of the relief to which he is entitled, the petition
is dismissed as moot (see Matter of Kirshtein v New York State
                              -2-                  522847

Dept. of Corr. & Community Supervision, 142 AD3d 1246, 1246
[2016]; Matter of Boyd v Annucci, 142 AD3d 1214, 1214 [2016]).
Although petitioner has also requested to be restored to the
status that he enjoyed prior to the disciplinary determination,
he is not entitled to such relief (see Matter of Ramierz v
Annucci, 142 AD3d 1198, 1198 [2016]; Matter of Guiffre v Annucci,
142 AD3d 1193, 1193 [2016]). He is, however, entitled to the
restoration of any good time lost as a result of the
determination (see Matter of Ramierz v Annucci, 142 AD3d at 1198;
Matter of Guiffre v Annucci, 142 AD3d at 1193).

     Peters, P.J., Garry, Lynch, Devine and Aarons, JJ., concur.



      ADJUDGED that the petition is dismissed, as moot, without
costs.




                             ENTER:




                             Robert D. Mayberger
                             Clerk of the Court